Respondent is directed to file his answer to the petition for habeas corpus as it relates to the three offences in which a guilty verdict and probably guilty verdicts were rendered in the Third Division of the District Court on February 8, 1971 and in which petitioner was released on personal recognizance and therein to show cause, if any he has, why the writ should not issue as prayed, said answer to be made in compliance with the provisions of Provisional Order No. 7, to which reference is made herein.
The petition for habeas corpus as it relates to the contempt proceeding as set forth therein is denied.